Citation Nr: 9922054	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board





INTRODUCTION

The appellant served on active duty from August 1972 to 
September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board issued a decision/remand in October 1998.  In its 
decision, the Board denied entitlement to service connection 
for diabetes, bronchitis and dermatitis.  These issues are 
therefore no longer in appellate status before the Board.  
The issues of an increased rating for a hypertensive disorder 
and service connection for a psychiatric disorder and 
bilateral gynecomastia were the subject of the remand.  The 
requested development was accomplished, to the extent 
possible, and the case was returned to the Board for further 
appellate review.

While the case was in remand status the RO granted service 
connection for the psychiatric and bilateral gynecomastia 
disorders by a rating decision in April 1999.  These issues 
are no longer in appellate status because as of the date of 
this decision, the appellant has not filed a notice of 
disagreement regarding the ratings/effective dates assigned 
for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

It is also noted that the appellant was awarded an increased 
rating for his service-connected hypertensive cardiovascular 
disease, from 10 to 30 percent disabling, by rating action in 
April 1999.  Since he continues to disagree with that rating, 
the claim of an increased rating above 30 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits are awarded and 
veteran has not withdrawn claim).



FINDINGS OF FACT

1.  The more recent medical evidence in this case (the 
January 1999 VA examination and the examiner's March 1999 
addendum report) does not reflect a diagnosis of acute or 
chronic congestive heart failure, or METs below 5, or left 
ventricular dysfunction with an ejection fraction below 70 
percent.

2.  It is not shown by the evidence that the appellant has 
definite signs of congestive heart failure, or that he has 
had acute heart failure in the recent past.  Also, chest 
x-ray evidence does not show that his heart is enlarged.  
Also, the recent medical findings do not reflect that he has 
sustained diastolic blood pressure readings of 120 or more.

3.  The evidence in this case does not reflect that the 
appellant has required frequent hospitalizations for his 
service-connected hypertensive heart disease in the years 
after service.  Moreover, it is not currently shown that this 
disability causes marked interference with employment so as 
to render impractical application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The appellant's hypertensive heart disease is no more than 
30 percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.100, Diagnostic Code 7007 (1996) & (1998).

2.  Application of extraschedular provisions for the 
appellant's hypertensive cardiovascular disease is not 
warranted in this case.  38 C.F.R. § 3.321(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on his contentions regarding 
the increased severity of his hypertensive heart disease.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant was most recently evaluated on a VA 
compensation examination conducted in January 1999, as 
ordered by the Board's December 1998 remand.  In addition, 
the examiner who conducted the aforementioned examination 
prepared an addendum report in March 1999.  Based on the 
appellant's reported complaints, the evidence in the claims 
file, and the results of the clinical examination, including 
chest x-ray and EKG, the examiner concluded that the 
appellant had hypertensive cardiovascular disease (5-7 
"METS" (metabolic equivalents)).  The following was noted 
with respect to his reported complaints and medical history, 
in pertinent part:

He states his blood pressure has still 
[been] fluctuating.  He sees a doctor at 
the V.A. approximately once every two 
months.  He states that his medicines 
were changed in December.  He does follow 
a low salt diet.  He states he was told 
by the doctor at the V.A. that he had an 
enlarged heart last year.  He has no 
history of a myocardial infarction.  He 
has chest pain off and on that he relates 
to gas.  This occurs maybe once every two 
weeks.  It is located in the substernal 
area.  It is a sharp pain.  It lasts less 
than one minute.  It is non-exertional.  
He has no history of dizziness nor 
syncope.  He does have dyspnea on 
exertion.  He can walk approximately one 
half mile before he is short of breath.  
He does have peripheral swelling that he 
states resolves over night.  He sleeps on 
four to five pillows.  There is no 
history of paroxysmal nocturnal dyspnea.  
He does not know whether he has had 
congestive heart failure or not.  For 
exercise he walks less than a half mile 
seven days a week and also walks inside 
the mall one to two time a week.  He does 
not do any yard work.

On the clinical portion of the January 1999 VA examination, 
the examiner noted the following:

Height 6' 2".  Weight 328.  Maximum 
weight past year is 330.  Build and state 
of nutrition, well-developed, well 
nourished, obese male.  Pulse is 89.  
Respiration's 20.  Blood pressure 
200/110, 190/110 sitting, 184/106 
reclining, 184/104 standing.  Cardiac 
exam reveals a regular rate without 
murmurs, rubs or gallops.  PMI is not 
felt.  Precordium is not hyperactive.  
Lungs are clear to auscultation and 
percussion without rales, rhonchi or 
wheezes.  He has a trace of pre-tibial 
edema.

The above-cited examiner's addendum report prepared in March 
1999 reflected the following:

The examination dated January 25, 1999, 
was reviewed.  I did review the C-file at 
the time of this examination, but failed 
to note this in the dictation.  C-file 
was reviewed again.  The patient's mets 
of 5-7 was based on his echo report 
showing concentric left ventricular 
hypertrophy.  His ejection fraction was 
normal at 70%.  His chest x-ray revealed 
no cardiac dilatation nor hypertrophy.  
His EKG was within normal limits.  Once 
again, his mets level was assigned based 
on his echo reporting concentric left 
ventricular hypertrophy.

The appellant's hypertensive disease was previously evaluated 
on a VA examination conducted in January 1997, but as noted 
in the Board's remand of October 1998, that examination was 
deemed inadequate for rating purposes in light of the 
revisions to the Rating Schedule for heart diseases made 
effective from January 12, 1998.  His diastolic blood 
pressure readings taken on the 1997 examination were in the 
100 to 110 range (four readings).  A chest x-ray showed that 
the heart size and pulmonary vasculature appeared normal.  
The record also reflects that the appellant was last 
hospitalized for his hypertensive disease in November 1995, 
prior to the filing of the claim on appeal, at which time it 
was noted that he had uncontrolled hypertension.  An 
echocardiogram taken during that period of hospitalization 
revealed left ventricular hypertrophy and mild aortic 
insufficiency.

The Board has reviewed the evidence in the claims file, to 
include the medical reports detailed above; however, primary 
emphasis for purposes of this claim is placed on the reported 
complaints and findings noted on the January 1999 VA 
examination and the examiner's March 1999 addendum report.  
See Francisco v. Brown, 7 Vet. App. 55 (1994) (while 
evaluation of a service-connected disability requires review 
of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

The appellant's hypertensive heart disease is presently rated 
30 percent disabling under Diagnostic Code 7007.  The 
schedular criteria as revised effective from January 12, 1998, 
provides a 30 percent under code 7007 for hypertensive 
vascular disease where workload is between 5 and 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; if there is evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram or X-ray.  The next 
higher rating, 60 percent, requires more than one episode of 
acute, congestive heart failure in the past year, or; METs 
workload between 3-5 resulting in dyspnea, fatigue, angina, 
dizziness, or syncope or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  The maximum rating, 
100 percent, under code 7007 as revised requires evidence 
showing chronic congestive heart failure, or; workload METs of 
3 or lower resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

As this case was in appellate status when the Rating Schedule 
for diseases of the heart was amended, the appellant's claim 
is also entitled to consideration under the "old" rating 
criteria that were in effect prior to January 1998.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation changes after a claim has been filed but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply).  Under the 
version of Diagnostic Code 7007 in effect prior to the 
amendments to the Schedule cited above, a minimum rating of 30 
percent was in order if the evidence showed definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  A higher rating of 
60 percent required marked enlargement of the heart, confirmed 
by roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, which 
may later have been reduced, dyspnea on exertion, more than 
light manual labor precluded.  The maximum rating of 100 
percent required evidence showing definite signs of congestive 
failure, more than sedentary employment precluded.

After having reviewed all of the relevant evidence, the Board 
concludes that the appellant is appropriately rated for his 
service-connected heart disease at the 30 percent disability 
rating level under either the "old" or "new" criteria.  As 
detailed above, the more recent medical evidence in this case 
(the January 1999 VA examination and the examiner's March 
1999 addendum report) does not reflect a diagnosis of acute 
or chronic congestive heart failure or METs below 5, or left 
ventricular dysfunction with an ejection fraction below 70 
percent.  It is also noted that the medical history of the 
appellant's disability is not shown to be consistent with 
congestive heart failure, either acute or chronic in nature.  
As detailed above, he was last hospitalized for this 
disability in November 1995 at which time it was not 
documented that he had congestive heart failure.  Moreover, 
recent chest x-rays show no enlargement of the heart and his 
recent diastolic blood pressure readings have all been 110 or 
less.  Hence, he would not be entitled to 60 or 100 percent 
ratings under the old or revised schedular criteria.  
Accordingly, an increased evaluation above the current 30 
percent rating for this disability pursuant to the schedular 
criteria is not warranted.

Moreover, since the recent medical findings and diagnosis 
provided on the VA examination/addendum reports of 1999 are 
uncontradicted by any other competent (i.e., medical) 
diagnosis or opinion, the Board finds the medical findings 
reported by this evidence to be more probative to the outcome 
of this appeal.  Francisco, 7 Vet. App. 55 (1994).  
Accordingly, the Board finds that the appellant's contentions 
offered in conjunction with his claim for increased 
compensation benefits are outweighed by the medical evidence 
cited above which has been found more probative to the issue 
on appeal and therefore, such contentions cannot serve to 
establish a finding of increased disability due to the 
service-connected hypertensive heart disease.  The Board has 
also considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, for the reasons discussed above, it 
is the Board's opinion that the currently assigned 30 percent 
rating for this disability accurately reflects the level of 
impairment pursuant to the schedular criteria.

It should also be emphasized that there is no evidence of 
record showing that the appellant is qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
extent of functional impairment caused by this disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

It is noted that the RO did not believe that referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998) was necessary when it last adjudicated the 
claim by supplemental statement of the case in April 1999.  
The Board agrees.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the U. S. Court of Appeals for Veterans Claims (the Court) 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence does not reflect 
that the appellant's disability is more severe than the 
current 30 percent schedular level and hence, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required any significant amount of inpatient 
hospitalization in the recent past for his heart disease.  
With respect to employment, it is noted that the appellant is 
not currently unemployed and has been so for some time.  It 
is unclear whether he is actually looking for full-time 
employment at this time.  In view of these findings, the 
Board finds that the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to his 
service-connected heart disease disability.  The schedular 
rating assigned in this case (30 percent) is a recognition 
that the impairment caused by the service-connected 
disability makes it difficult to obtain and keep employment.  
See 38 C.F.R. § 4.1 (1998); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Thus, an inability to acquire and 
maintain employment of one's choosing will not by itself 
support a finding that the schedular rating is inadequate and 
that the claim is an exceptional or unusual one.  
Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).



(CONTINUED ON NEXT PAGE).........................................................

ORDER

An increased rating above 30 percent for the appellant's 
hypertensive heart disease is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

